PER CURIAM:
Charles L. Freeze appeals the district court’s orders denying his motion to recuse and dismissing his civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. See Freeze v. Veterans Admin. Med. Ctr., No. CA-05-219-1-FWB (M.D.N.C. June 21, 2005; Dec. 29, 2005). We deny Freeze’s motions to recuse the district court judge, to charge the district court judge with obstruction of justice, and for an en bane hearing. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED